DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2003/0009848) in view of Vegt (US 2008/0224516).  Regarding claims 1, 12, Kuo teaches a support base comprising: a support leg operable to retract and expand at a bottom of the support base, the support leg including a plurality of segments telescopically connected with one another via a plurality of sliding connections, the sliding connections including a first and a second sliding connection, each of the first and second sliding connections respectively coupling two adjacent ones of the segments (see paragraph [0021]); a first locking mechanism (20) including a first latch (24) and a first actuating part (21) connected with each other, the first latch (24) being operable to lock the first sliding connection for preventing relative sliding between the two segments of the first sliding connection and to unlock the first sliding connection for relative sliding adjustment between the two segments of the first sliding connection, and the first actuating part being operable to urge the first latch to move for unlocking the first sliding connection (see paragraph [0022]); a second locking mechanism (50) including a second latch (54) and a second actuating part (55) connected with each other, the second latch (54) being operable to lock the second sliding connection for preventing relative sliding between the two segments of the second sliding connection and to unlock the second sliding connection for relative sliding adjustment between the two segments of the second sliding connection, and the second actuating part being operable to urge the second latch to move for unlocking the second sliding connection (see paragraph [0023]); and a linking assembly (56) coupling the first locking mechanism (20) to the second locking mechanism (50) so that a movement of the first actuating part (21) for urging the first latch (24) to unlock the first sliding connection causes the second actuating part (55) to move concurrently for urging the second latch (54) to unlock the second sliding connection (see paragraph [0028]).  The examiner also notes that first, second and third segments can be considered 10, 40 and 70; while the sliding connections can be considered 30 and 60.
However, the Kuo reference does not distinctly disclose the support base being for a child safety seat, but rather as a telescopic portion for a luggage handle.  Vegt, in a similar field of endeavor (telescopic supports) teaches a telescopic support leg for a child safety seat.  It would have been obvious to one having ordinary skill in the art to modify the Kuo reference to be used as a telescopic leg for a child safety seat (as in Vegt) as opposed to being used as a luggage handle since both function in the same manner to support an object.

Regarding claim 2, Kuo further teaches wherein the first and second actuating parts are movable in a same direction for urging the first and second latches (24, 54) to respectively unlock the first and second sliding connections (see paragraph [0027]).

Regarding claim 3, Kuo further teaches wherein the first and second latches (24, 54) slide parallel to each other (see Figure 1) for respectively locking and unlocking the first and second sliding connections, and the first and second actuating parts are movable in a same direction for urging the first and second latches to respectively unlock the first and second sliding connections (see Figure 1 and paragraph [0027]).

Regarding claim 4, Kuo further teaches wherein the first latch (24) and the first actuating part (21) are assembled with one of the two segments of the first sliding connection (see Figure 1) for respectively sliding along a first and a second axis that are substantially orthogonal to each other (vertical and into/out of page).

Regarding claim 5, Kuo further teaches wherein the first actuating part (21) includes a guide slot tilted an angle (see Figure 1) relative to the second axis (into and out of the page), and the first latch (24) has a protruding pin (221) guided for sliding along the guide slot (see paragraph [0022]).

Regarding claims 6-7, Kuo teaches wherein the first actuating part (21) slides in a first direction for urging the first latch (24) to lock the first sliding connection, and in a second direction opposite to the first direction for urging the first latch to unlock the first sliding connection (pushed in or biased out; see paragraph [0022] – urged by the biased spring 23).

Regarding claim 8, Kuo further teaches wherein the second latch (54) and the second actuating part (55) are assembled with one of the two segments of the second sliding connection similarly to the first latch and the first actuating part (see Figure 1).

Regarding claim 13, Kuo further teaches wherein the first actuating part (21) is configured to move so as to cause the first latch (24) to move to unlock the first sliding connection (see paragraph [0022]).

Regarding claim 14, Kuo further teaches wherein the second actuating part (55) is configured to move so as to cause the second latch (54) to move to unlock the second sliding connection (see paragraphs [0027]- [0028]).

Regarding claim 15, Kuo further teaches wherein the first actuating part is configured to move so as to concurrently cause both the first latch to move to unlock the first sliding connection and the second latch to move to unlock the second sliding connection (see paragraph [0027]).

Regarding claim 16, Kuo further teaches an actuating button (92) that is configured to be depressed to cause both the first and second locking mechanisms to unlock (see paragraph [0027]).

Regarding claim 18, Kuo further teaches wherein the plurality of segments include a first segment (10) and a second segment (40) that are coupled to each other via the first sliding connection (30), the first latch (24) and the first actuating part (21) being carried with the first segment so that the first latch and the first actuating part are movable along with the first segment relative to the second segment during sliding adjustment (see Figure 1), the first actuating part (21) further being movable relative to the first segment to cause the first latch to move for unlocking the first sliding connection (see paragraph [0022]).

Regarding claim 19, Kuo further teaches wherein the first actuating part (21) is movable relative to the two segments of the first sliding connection (30) to cause the first latch to move for unlocking the first sliding connection (see paragraph [0022]), and the second actuating part (55) is movable relative to the two segments of the second sliding connection (60) to cause the second latch to move for unlocking the second sliding connection (see paragraphs [0027]-[0028]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11097639. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same claimed subject matter.  The instant claims of the application are more broad than patented claims of ‘639.


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bohm (US 2019/0077281) teaches a prop for a child seat having a support leg and a first locking mechanism with a plurality of telescoping segments.  Pos (US 2019/00310052) teaches a prop for a child seat having a support leg and a first locking mechanism with a plurality of telescoping segments.  Hou et al. (US 2014/0327281) teaches a prop for a child seat having a support leg and a first locking mechanism with a plurality of telescoping segments.  Powell (US 2008/0303321) teaches a prop for a child seat having a support leg and a first locking mechanism with a plurality of telescoping segments.  Chen et al. (US 2008/0030052) teaches a prop for a child seat having a support leg and a first locking mechanism with a plurality of telescoping segments.  Barker (US 2006/0055218) teaches a prop for a child seat having a support leg and a first locking mechanism with a plurality of telescoping segments.  However, it does not appear that these references distinctly disclose a second locking mechanism with a linking mechanism that connects both locking mechanisms together in a way claimed by the applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK R WENDELL/Primary Examiner, Art Unit 3636